UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34574 TRANSATLANTIC PETROLEUM LTD. (Exact name of registrant as specified in its charter) Bermuda None (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 16803 Dallas Parkway Addison, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (214)220-4323 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant is required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of August 8, 2016, the registrant had 47,160,617 common shares outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets as of June 30, 2016 and December 31, 2015 2 Consolidated Statements of Comprehensive (Loss) Income for the Three and Six Months Ended June 30, 2016 and2015 3 Consolidated Statement of Equity for the Six Months Ended June 30, 2016 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2016 and 2015 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 31 Item4. Controls and Procedures 32 PARTII. OTHER INFORMATION Item1. Legal Proceedings 33 Item1A. Risk Factors 33 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item3. Defaults Upon Senior Securities 33 Item4. Mine Safety Disclosures 33 Item5. Other Information 33 Item6. Exhibits 35 PART I. FINANCIAL INFORMATION Item1. Financial Statements TRANSATLANTIC PETROLEUM LTD. Consolidated Balance Sheets (in thousands of U.S. Dollars, except share data) June 30, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Oil and natural gas sales Joint interest and other Related party Prepaid and other current assets Derivative asset Assets held for sale Total current assets Property and equipment: Oil and natural gas properties (successful efforts methods) Proved Unproved Equipment and other property Less accumulated depreciation, depletion and amortization ) ) Property and equipment, net Other long-term assets: Other assets Note receivable - related party Derivative asset Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accounts payable - related party Accrued liabilities Loans payable Loans payable - related party Liabilities held for sale - related party - Liabilities held for sale Total current liabilities Long-term liabilities: Asset retirement obligations Accrued liabilities Deferred income taxes Loans payable Loans payable - related party Total long-term liabilities Total liabilities Commitments and contingencies Shareholders' equity: Common shares, $0.10 par value, 100,000,000 shares authorized; 47,160,617 shares and 41,017,777 shares issued and outstanding as of June 30, 2016 and December 31, 2015, respectively Treasury stock ) ) Additional paid-in-capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 TRANSATLANTIC PETROLEUM LTD. Consolidated Statements of Comprehensive (Loss) Income (Unaudited) (U.S. Dollars and shares in thousands, except per share amounts) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenues: Oil and natural gas sales $ Sales of purchased natural gas Other 16 50 30 Total revenues Costs and expenses: Production Exploration, abandonment and impairment Cost of purchased natural gas Seismic and other exploration 15 93 81 General and administrative Depreciation, depletion and amortization Accretion of asset retirement obligations 96 93 Total costs and expenses Operating income (loss) ) Other income (expense): Interest and other expense ) Interest and other income (Loss) gain on commodity derivative contracts ) ) ) Foreign exchange (loss) gain ) ) ) Total other expense ) Loss from continuing operations before income taxes ) Income tax expense ) Net loss from continuing operations ) Loss from discontinued operations before income taxes ) Gain on disposal of discontinued operations - - - Income tax benefit - Net loss from discontinued operations ) Net loss $ ) $ ) $ ) $ ) Other comprehensive (loss) income: Foreign currency translation adjustment ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share Basic net loss per common share Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ ) $ ) $ ) $ ) Weighted average common shares outstanding Diluted net loss per common share Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ ) $ ) $ ) $ ) Weighted average common and common equivalent shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 3 TRANSATLANTIC PETROLEUM LTD. Consolidated Statement of Equity (Unaudited) (U.S. Dollars and shares in thousands) Accumulated Additional Other Total Common Treasury Common Treasury Paid-in Comprehensive Accumulated Shareholders' Shares Shares Warrants Shares Stock Capital Loss Deficit Equity Balance at December 31, 2015 $ $ ) $ $ ) $ ) $ Issuance of common shares - Issuance of restricted stock units - - 14 - ) - - - Tax withholding on restricted stock units - ) - - ) Share-based compensation - Foreign currency translation adjustment - Net loss - ) ) Balance at June 30, 2016 $ $ ) $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 TRANSATLANTIC PETROLEUM LTD. Consolidated Statements of Cash Flows (Unaudited) (in thousands of U.S. Dollars) For the Six Months Ended June 30, Operating activities: Net loss $ ) $ ) Adjustment for net (gain) loss from discontinued operations Net loss from continuing operations ) ) Adjustments to reconcile net income to net cash provided by operating activities: Share-based compensation Foreign currency loss Loss (gain) on commodity derivative contracts ) Cash settlement on commodity derivative contracts Amortization on loan financing costs Deferred income tax expense Exploration, abandonment and impairment Depreciation, depletion and amortization Accretion of asset retirement obligations Vendor settlements - ) Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) Accounts payable and accrued liabilities ) Net cash provided by operating activities from continuing operations Net cash used in operating activities from discontinued operations ) ) Net cash provided by operating activities Investing activities: Additions to oil and natural gas properties ) ) Restricted cash ) - Additions to equipment and other properties ) ) Net cash used in investing activities from continuing operations ) ) Net cash used in investing activities from discontinued operations - ) Net cash used in investing activities ) ) Financing activities: Issuance of common shares - Tax withholding on restricted share units ) ) Loan proceeds - Loan repayment ) ) Net cash used in financing activities from continuing operations ) ) Net cash used in financing activities from discontinued operations - ) Net cash used in financing activities ) ) Effect of exchange rate on cash flows and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures: Cash paid for interest $ $ Cash paid for taxes $ $ Supplemental non-cash financing activities: Issuance of common shares $ $ - Repayment of the prepayment agreement $ - $ The accompanying notes are an integral part of these consolidated financial statements. 5 Transatlantic Petroleum Ltd.
